Citation Nr: 0606141	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-10 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 30, 1999, 
for compensable ratings for service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to 
November 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 rating 
decision of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for bilateral hearing loss, and tinnitus, denied 
service connection for left ankle condition, and right hip 
and right leg disability, and granted increased rating for 
schizoaffective disorder, fracture, right os calcis.  He also 
was denied increased ratings for fracture, left femur, and 
fracture left pelvis.  The veteran disagreed with the 
effective date of the compensable ratings for his service-
connected disabilities, and the current effective date claim 
ensued.  

In April 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran warrants an effective date earlier than 
June 30, 1999, for compensable ratings for his service-
connected disabilities.  He asserts that his ratings should 
all be compensable and effective to the date of his discharge 
from service.  

The veteran asserts that he continued to pursue increased 
ratings for his service-connected disabilities when he began 
to receive a decrease in the ratings.  At his videoconference 
hearing in April 2005, the issue of clear and unmistakable 
error in the rating actions that decreased his ratings to 
noncompensable was also raised.  From the hearing, it appears 
that the basis for the veteran's claim is for clear and 
unmistakable error (CUE).  That issue, therefore, is 
inextricably intertwined with the earlier effective date 
issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, both issues must be addressed prior to 
final adjudication of the claim.  Unfortunately, the veteran 
and his representative have not made clear which specific 
rating decision (s) he finds in error, nor is it clear which 
service-connected disabilities he believes should be or have 
been rated compensable.  For example, the veteran's service-
connected tinnitus and bilateral hearing loss were just 
granted service connection, effective June 30, 1999.  It is 
not clear if the veteran is asserting that those issues 
should have been granted a compensable rating, effective from 
his discharge from service.  Additionally, the veteran has 
several service-connected issues (ie fracture, left femur, 
fracture, left pelvis, bilateral hearing loss) which remain 
in a noncompensable status.  It is not clear if the veteran 
asserts that those issues should be rated compensable and if 
the effective date of those ratings should be from the date 
of service discharge.  The veteran and his representative 
should make clear as to what is the basis of the veteran's 
claim, what rating decisions he claims are clearly and 
unmistakable erroneous, and what effective dates he believes 
are in error.  

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran and his representative 
should be contacted by the RO and they 
should be requested to provide the 
specifics of the veteran's claim(s).  The 
veteran, through his representative, 
should indicate, which service-connected 
disabilities he believes should have been 
compensably rated, which rating decisions 
he finds in error, and what effective 
dates he is claiming for these 
compensable service-connected 
disabilities.  The veteran should make 
sure he specifically sets forth all of 
his claims he wants addressed.  

2.  Upon completion of the requested 
development above, the RO should again 
review the claim(s), including he claim 
for clear and unmistakable error in prior 
rating decisions which did not assign a 
compensable rating for his service-
connected disabilities.  If the decision 
is adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 


